Citation Nr: 0844877	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-20 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits based on service connection for the cause of 
the veteran's death. 

2.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from June 1975 to 
July 1977.  He died in November 1988, and the appellant is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The appellant testified at a hearing before a 
Decision Review Officer (DRO) in May 2006 and testified at a 
Board hearing held at the RO in October 2008.  


FINDINGS OF FACT

1.  The Certificate of Death for the veteran shows he died in 
November 1988, and at the time it was issued the cause of 
death was listed as pending; after autopsy, amendment to the 
death certificate dated in December 1988 lists the cause of 
his death as intravenous narcotism.  

2.  At the time of the veteran's death, service connection 
was in effect for schizophrenia rated as 10 percent 
disabling.  

3.  There is no competent medical evidence that establishes a 
relationship between the veteran's service-connected 
schizophrenia and his fatal intravenous narcotism.  

4.  In August 1988, the veteran filed a claim for an 
increased rating for his service-connected schizophrenia, 
which had been rated as 10 percent disabling since the day 
following his service discharge in July 1977; that claim was 
pending when the veteran died in November 1988.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. §3.312 (2008).  

2.  The criteria for dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In a letter dated in July 2005, the RO told the appellant 
that to support her claim for DIC benefits based on service 
connection for the cause of the veteran's death, the evidence 
must show that her husband died while on active duty or that 
he died from a service-connected injury or disease.  The RO 
told the appellant that to establish service connection for 
cause of death, it must be shown that the condition causing 
death had its onset in service or was permanently aggravated 
by the military service.  

The RO explained that VA was responsible for getting relevant 
records from any Federal agency and this could include 
records from the military, VA medical centers (including 
private facilities where VA authorized treatment), or the 
Social Security Administration.  In addition the RO told the 
appellant that on her behalf VA would make reasonable efforts 
to get other relevant records she identified and for which 
she supplied appropriate release authorizations.  The RO said 
that if there was any evidence or evidence the appellant 
thought would support her claim, she should so inform the RO 
and if she had any evidence in her possession pertaining to 
her claim, she should submit it to the RO.  The letter 
emphasized to the appellant that it was her responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  

Although the July 2005 RO letter did not specifically inform 
the appellant that service connection was in effect for 
schizophrenia during the veteran's lifetime, the Board finds 
this error was cured by the appellant's demonstrated actual 
knowledge to this effect.  In this regard, at the DRO hearing 
she testified that she learned about the veteran's 
schizophrenia from the papers she requested from VA.  She 
testified that although the veteran told her he had a nervous 
breakdown in service he did not tell her he was service-
connected for schizophrenia.  At the May 2006 DRO hearing, 
the appellant testified that she contends that the 
schizophrenia for which he was service connected at the time 
of his death and which was then evaluated as 10 percent 
disabling led the veteran to drug dependency, which was the 
cause of his death.  After the hearing, the DRO issued a 
statement of the case in which he again adjudicated the DIC 
claims, and this was followed by the appellant's submission 
of her VA Form 9, Appeal to Board of Veterans' Appeals, in 
which she again referred to the veteran's service-connected 
schizophrenia.  The appellant has shown knowledge of the 
evidence needed to support the cause of death claim during 
the appeal, including at the October 2008 Board hearing.  The 
Board therefore finds that any notice error in this regard is 
non-prejudicial to the appellant because she had actual 
knowledge of what was needed to substantiate the claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).  

In view of the foregoing, the Board finds that the appellant 
received notice of the evidence needed to substantiate her 
claim for service connection for the cause of veteran's death 
and knew of the veteran's service-connected schizophrenia and 
its rating; thus any failure of notice in this regard was 
harmless error.  The Board also finds the appellant was 
notified of the avenues by which she might obtain evidence 
related to her claim, and the allocation of responsibilities 
between her and VA in obtaining such evidence.  See Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); see also Mayfield 
v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that prior to the initial adjudication 
of the cause of death claim the appellant did not receive 
notice of downstream elements such as effective dates as 
mandated in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
That notice only came later in the May 2006 statement of the 
case and August 2008 supplemental statement of the case.  In 
this case, the denial of the underlying claim renders any 
such question moot, and the appellant has not been prejudiced 
by lack of such notice.  

In none of its correspondence to the appellant did the RO 
provide her specific notice regarding the criteria for the 
award of DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318, which pertains to cases in which a veteran was 
continuously rated totally disabled by reason of service-
connected disabilities for a period of 10 years or more 
immediately preceding death, or five years if the total 
evaluation was continuously in effect from the date of 
service discharge, or for one year if the veteran was a 
former prisoner of war who died after September 30, 1999.  As 
will be discussed later in this decision, the Board finds 
that resolution of the issue of entitlement to benefits under 
38 U.S.C.A. § 1318 is based on the operation of law and that 
the provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159 are generally not applicable.  Sanders v. Nicholson, 
487 F.3d 881 (2007); Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  The Board finds that such is the case as to the 
appeal relative to 38 U.S.C.A. § 1318 and concludes that the 
appellant's claim is not subject to the provisions of 
38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  

As to the duty to assist as it applies to the claim of 
entitlement to service connection for the cause of the 
veteran's death, the veteran's service medical records are in 
the claims file.  Also of record are VA medical records for 
the veteran dated in the 1970s.  The appellant submitted 
copies of the veteran's service personnel records and VA 
medical records for the veteran dated in the 1980s, including 
the VA examination conducted days before his death in 
November 1988.  The RO obtained a medical opinion in 
conjunction with the claim.  As noted in the Introduction, 
the appellant testified before a DRO at a hearing in 
May 2006, and she testified at the Board hearing held at the 
RO in October 2008.  At that time, she was advised that 
records or statements from the veteran's private physician 
dated in the 1970s and 1980s as well as statements of friends 
or family members as to their observations regarding the 
veteran might be relevant to her claim.  The Board held the 
record open for 60 days subsequent to the hearing, but the 
appellant has not submitted or identified any additional 
evidence pertaining to her claim.  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Factual background

In this case, service medical records show that after two 
years of active duty, the veteran was hospitalized to rule 
out a thought disorder, and that hospitalization continued 
from April 1977 to June 1977.  It was noted the veteran 
reported that he had a history of an arrest for possession of 
marijuana in August 1973, which was prior to service, and 
that he had a history of multiple drug abuse with marijuana, 
hashish, and LSD.  The veteran said he had used LSD 
in 1972 almost every day for approximately two months and 
reported that he had also tried cocaine, speed, amphetamines, 
and barbiturates.  It was noted that in February 1977 the 
veteran had been seen with complaints of difficulty sleeping, 
weight loss, and racing thoughts.  As a result of the in-
service hospitalization, the veteran was diagnosed as having 
schizophrenic episode, acute, severe, manifested by flat 
affect, marked agitation, paranoid and delusional ideation, 
and ideas of reference.  He underwent Medical Evaluation 
Board and Physical Evaluation Board proceedings, and in 
July 1977 was separated from service due to schizophrenia.  

In a rating decision dated in August 1977, the RO granted 
service connection for schizophrenic episode and assigned a 
10 percent rating from the day following the veteran's 
separation from service in July 1977.  After the initial 
rating decision, the RO received a VA outpatient record dated 
in July 1977 at which time the veteran reported that he had 
been hospitalized in service and had been classified as a 
paranoid schizophrenic, but he said he was not like that at 
all and was over it now.  He said he just had been unable to 
face the fact he was getting a divorce.  The veteran was 
given prescriptions for refills of Thorazine and Cogentin.  
The RO continued the 10 percent rating for schizophrenia.  

At a VA neuropsychiatric examination in June 1978, the 
physician noted the veteran had been hospitalized in service 
and had been diagnosed as having an acute schizophrenic 
episode and was discharged from service secondary to this.  
At the time of the VA examination, the veteran reported that 
he slept without difficulty, had a good appetite and had 
gained weight.  He reported he had an occasional social 
drink, denied the use of any illicit drugs, and said he had 
been taking no prescription medication for the past six 
months.  During the interview, the veteran spoke in a 
monotone voice, and his face was expressionless.  He 
evidenced no abnormal motor activity.  He affect was flat, 
and his mood was unremarkable.  He evidenced no well 
organized delusional ideation, denied hallucinatory 
experiences, and the physician said no paranoid trends could 
be elicited.  It was noted the veteran had no insight into 
his condition, and his judgment was felt to be somewhat 
impaired.  The diagnosis was schizoid personality in an 
individual with a history of one acute schizophrenic episode.  
In a rating decision dated in June 1978, the RO continued 
the 10 percent rating for schizophrenia.  

A VA hospital summary show that the veteran was hospitalized 
in November 1978 at which time he reported he was employed as 
a real estate salesman and was carrying 15 hours in school.  
The veteran reported that he had stopped his Thorazine and 
began to deteriorate.  In the hospital summary, it was noted 
that the veteran's VA treating physician reported she had not 
seen any evidence of thought disorder in her evaluation of 
the veteran and that she saw him as manipulative.  On 
hospital admission, the veteran had a normal physical 
examination.  He had a somewhat flattened affect, mildly 
pressured speech and was guarded and insensitive.  The 
veteran stated he had been taking many various kinds of 
drugs.  During hospitalization, the veteran set it up so that 
he could go to school full time and work the rest of the 
time; the reporting physician said the veteran did not appear 
to have much reason for being in the hospital.  The discharge 
diagnosis was schizophrenia, paranoid, remission.  

A VA medical certificate dated in January 1979 shows that at 
that time it was noted that since hospital discharge the 
veteran had attended the VA metal health clinic.  As of the 
date of the medical certificate, it was noted that the 
veteran had apparently gotten drunk over the weekend and had 
been picked up by the police and was put in jail.  The 
reporting physician stated he had been on call and spoke with 
the veteran, his mother, and the sergeant on duty.  The 
veteran was allegedly combative and had been in possession of 
a quantity of marijuana.  The physician stated that when the 
veteran came to VA, he was alert, cooperative, oriented in 
three spheres and free from gross psychotic symptomatology.  
The veteran readily admitted "putting on a crazy act" in 
order to get out of jail.  The physician said the veteran was 
primarily depressed because his girlfriend left him and 
otherwise he had no significant problems other than his basic 
personality disorder.  In an April 1979 rating decision, the 
RO continued the 10 percent rating for schizophrenia.  

VA records show the veteran participated in methadone 
treatment programs in 1985, 1986, and from May 1988 to 
July 1988.  He was hospitalized from July 1988 to 
August 1988.  In the hospital summary it was noted that the 
veteran reported heroin use since 1973.  He had been on 
methadone maintenance prior to hospital admission but 
reported that he was also injecting heroin, 50 dollars worth 
every two days.  He came into the hospital to try to 
detoxify.  During hospitalization, the veteran participated 
in a program of urine surveillance, group and individual 
counseling, and a program of occupational and corrective 
therapies.  He detoxified with methadone.  The Axis I 
diagnosis was opiate dependence.  

The veteran filed a claim for an increased rating for his 
service-connected schizophrenia in August 1988.  

At a VA examination in November 1988, the veteran reported he 
had been separated from his current wife for the 
past 21/2 years.  He said he was employed in computer sales but 
had held his current job for only the past week and had been 
unemployed for the 18 months prior to this.  He was noted to 
have a history of brief jobs, probably due to drug abuse.  
The veteran stated he had been involved in at least 2 drug 
rehabilitation programs one in 1986 and one in July 1988.  He 
said he was addicted to intravenous heroin and had a 
300 dollar a day habit.  He and stated he had been straight 
since July 1988.  

At the examination, the veteran said he slept fairly well, 
but sometimes would lie awake until about two or three in the 
morning.  He said he sometimes got depressed thinking about 
his wife and son.  He said he avoided friends he used to know 
when he was on drugs and was finally meeting some people at 
church and work, but his social life was pretty limited.  On 
mental status examination, the physician said the veteran 
appeared depressed although he denied this.  His affect was 
rather flat and dull and there was very little, if any, 
spontaneity.  The veteran described himself as sometimes 
being irritable with his three year old daughter, but the 
physician said he saw no evidence of this.  The veteran was 
oriented as to time, place, and person, and thought content 
revealed an affect that was rather flat.  The physician said 
he found no indication of psychosis, hallucinations, or 
delusional content.  The physician noted that veteran 
reported his sleep was disturbed initially, and the physician 
commented this was usually an anxiety symptom and not 
uncommon in drug users or alcoholics who are in the process 
of withdrawal.  The physician said the overall picture was 
more suggestive of the schizoid personality, previously 
diagnosed.  The diagnosis was:  (1) schizoid personality, 
with a history of one episode of acute, psychotic 
decomposition of the paranoid type, and (2) substance abuse, 
primarily intravenous heroin at this time and in remission 
according to the veteran.  The physician said that even 
without the drug abuse he suspected the veteran would show 
moderate disability for employment or social adaptation.  

In a rating decision dated in November 1988, the RO continued 
the 10 percent rating for schizophrenia.  The claims file 
includes an RO December 1988 notice letter to the veteran, 
but a copy of letter bears a note stating the original was 
not released and refers to notice from the veteran's father 
that the veteran died in November 1988.  

The Certificate of Death shows the veteran died in 
November 1988 and lists the cause of death as pending.  A 
December 1988 Amendment to Medical Certification of 
Certificate of Death shows an autopsy was performed and lists 
the cause of death as intravenous narcotism.  

At the May 2006 DRO hearing, the appellant testified that it 
is her contention that the schizophrenia for which the 
veteran was service connected led to his drug dependency.  
She testified that during his lifetime he only told her that 
he had a nervous breakdown in service.  She also testified 
that she believes that what happened to the veteran began in 
the Army and ended in his death.  The appellant argued that 
the record shows the veteran's schizophrenia started in 
service and that he had severe problems from it up until the 
month of his death and this is documented in the report of 
the November 1988 VA examination, which was shortly before 
his death.  

In a report dated in July 2006, a VA psychologist provided a 
detailed review of the contents of the claims file including 
the evidence outlined above.  The psychologist said the 
veteran's records suggest he admitted to abusing heroin in 
1973 and had experimented with a variety of drugs before 
then.  The psychologist said that given the evidence, it 
would appear the veteran was drug dependent prior to his 
psychotic break in 1977.  The psychologist noted the veteran 
repeatedly developed symptoms of nervousness, anorexia, and 
insomnia prior to seeking psychiatric help.  She said these 
symptoms are consistent with side effects of prolonged heroin 
abuse and/or withdrawal.  The psychologist stated it appears 
less likely than not that the veteran's psychotic break in 
1977 (also referred to as schizophrenic reaction) contributed 
to his drug dependency and fatal overdose.  

The psychologist stated that the veteran's drug dependency 
most likely predated his psychotic break in 1977 and that 
moreover, repeated evaluations since 1977 had found no 
evidence of active psychosis.  The psychologist further 
observed that at the VA examination a week before the 
veteran's death, there was no evidence of psychotic symptoms 
although it was noted that the veteran appeared very 
depressed.  The psychologist reiterated that it appeared the 
veteran's heroin abuse predated military service and predated 
stressors, including his first divorce (filed in 1976) that 
motivated him to seek psychiatric help in service.  The 
psychologist stated that in her opinion, it is less likely 
than not that the veteran's service-connected schizophrenia 
contributed to or caused his fatal intravenous drug overdose.  

At the October 2008 hearing, the appellant testified that 
prior to the veteran's death in 1988 they had been married 
for six years and had been together for two years before 
that, since 1980.  She testified she learned that the veteran 
was doing intravenous drugs and he never did quit.  She 
testified that his mind was not right and he was very 
impulsive just going from one thing to another and never 
finished anything.  She testified that he was a continuous 
drug user and stated it is her contention that the veteran's 
schizophrenia was the cause of his fatal drug overdose.  He 
argued that the drug abuse was a form of self medication.  
She further testified that although the VA psychologist was 
of the opinion that it is less likely than not that the 
schizophrenia contributed to the drug overdose, the 
psychologist is wrong.  The appellant testified that she knew 
because she lived with the veteran.  

Cause of death

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

To establish entitlement to DIC benefits based on service 
connection for the cause of death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
causally shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c); 
see Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  Service connection 
may also be established for disease diagnosed after discharge 
from service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In 
order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

The law and regulations provide that compensation shall not 
be paid if the disability was the result of the person's own 
willful misconduct, to include the abuse of alcohol or drugs.  
See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(n), 3.301; see 
also VAOPGPREC 2-97.  The isolated and infrequent use of 
drugs by itself will not be considered willful misconduct; 
however, the progressive and frequent use of drugs to the 
point of addiction will be considered willful misconduct.  
38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or 
experience their effects and the effects result proximately 
and immediately in disability or death, such disability or 
death will be considered the result of the person's willful 
misconduct.  Id.

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, section 8052 also 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(n), 3.301.  

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. 
§ 105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that there can be 
service connection for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a service-
connected disability.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  The Federal Circuit further stated that 
compensation may be awarded only "where there is clear 
medical evidence establishing that alcohol or drug abuse is 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  See Allen, 237 F. 3d at 1381.  

Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
See 38 C.F.R. § 3.301(c)(3).  

As an initial matter, the Board observes that although the 
appellant has at times argued generally that what happened to 
the veteran started in service and ended in his death thereby 
arguing by implication that his fatal intravenous narcotism 
was incurred or aggravated in service, any argument or claim 
of direct service connection for the veteran's drug abuse 
must fail because, as explained above, service connection 
cannot be granted based for disability based on drug abuse in 
service.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.  
Thus, the Board's deliberations will be confined to the mater 
of secondary service connection.  As has been explained 
above, secondary service connection of drug abuse disability 
is permitted per the Federal Circuit's decision in Allen.

As was outlined above, in order for service connection to be 
granted on a secondary basis, three elements must be met: (1) 
a current disability; (2) a service-connected disability; and 
(3) a medically established relationship between (1) and (2).  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In this 
case, there is no doubt that the veteran suffered from drug 
abuse disability as that is borne out by medical records and 
the death certificate, which was based on an autopsy, and 
shows the veteran died of intravenous narcotism.  

It is also clear that service connection was in effect for 
schizophrenia, and it is the matter of medical nexus between 
the veteran's service-connected schizophrenia and his fatal 
intravenous narcotism that is crucial to the appellant's 
claim.  

With respect to crucial Wallin element (3), medical nexus, in 
July 2006 the VA psychologist who reviewed the entire record 
stated it would appear that the veteran's heroin abuse 
predated his military service and predated stressors, 
including his first divorce filed in 1976, that motivated the 
veteran to seek psychiatric help in service.  That is, the 
clinical evidence does not support the view that the 
veteran's schizophrenia, first identified in service in 1977, 
caused his drug abuse disability.  Rather, the data indicate 
that the veteran admitted to abusing heroin in 1973 and had 
experimented with a variety of drugs before then.  Based on 
review of in-service and post-service records the VA 
psychologist arrived at the opinion that it is less likely 
than not that the veteran's service-connected schizophrenia 
contributed to or caused his fatal intravenous drug overdose.  

There is no competent medical evidence to the contrary.  The 
appellant has been accorded ample opportunity to submit 
evidence in support of her claim with competent medical or 
lay evidence of a relationship between her husband's service-
connected schizophrenia and his drug abuse disability, but 
she has not done so.  See 38 U.S.C.A. § 5107(a) (claimant has 
a responsibility to support a claim for VA benefits).  

The Board is left with the appellant's own hearing testimony 
and other statements in which she contends that the veteran's 
schizophrenia led him to drug abuse and his fatal drug 
overdose.  The record does not show, nor does the appellant 
contend, that she has specialized education, training, or 
experience that would qualify her to provide an opinion on 
this matter.  It is now well established that a lay person 
such as the appellant is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and her opinion that the veteran's service-connected 
schizophrenia caused or contributed to his drug abuse 
disability including his fatal intravenous narcotism is 
therefore entitled to no weight of probative value.  See, 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

In short, there is of record no competent medical evidence 
indicating that the veteran's drug abuse disability, 
including his fatal intravenous narcotism, was related to his 
service-connected schizophrenia.  Rather, the preponderance 
of the evidence of record indicates that the veteran's drug 
abuse, including his fatal intravenous narcotism, was not 
related to his service-connected schizophrenia.  

Based on its review of the evidence outlined above, the Board 
concludes that direct service connection for chronic drug use 
or addiction is not warranted because direct service 
connection and compensation for the abuse of drugs is not 
authorized under the law.  The Board further concludes that 
service connection for chronic drug use, including the 
veteran's fatal intravenous narcotism, as secondary to his 
service-connected schizophrenia is not warranted.  In sum, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

38 U.S.C.A. § 1318

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive compensation for a service-connected disability 
rated totally disabling if (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of the veteran's discharge 
or other release from active duty, or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  

The term "entitled to receive" means that at the time of his 
death, the veteran had service-connected disability rated as 
totally disabling, but was not receiving compensation because 
(1) VA was paying the compensation to his dependents, (2) VA 
was withholding the compensation to offset an indebtedness, 
(3) he had applied for compensation, but was not receiving 
total disability compensation due solely to clear and 
unmistakable error in a VA decision, (4) he had not waived 
retired or retirement pay in order to receive compensation, 
or (5) VA was withholding payments as required by law.  
38 C.F.R. § 3.22(b); see Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).  The Board also notes that a 2005 amendment 
to 38 C.F.R. § 3.22 provides an additional method for 
prevailing on 1318 claims, where additional service 
department records are received that existed at the time of a 
prior VA decision, but were not considered.  

The appellant has not alleged, and the evidence does not 
show, that the veteran was entitled to receive 100 percent 
disability compensation for the 10-year period immediately 
preceding his death in November 1988, but was not receiving 
such compensation for any of the reasons enumerated in 38 
C.F.R. § 3.22(b).  In this regard, at the time of the 
veteran's death, his only service-connected disability was 
schizophrenia, which had been rated as 10 percent disabling 
from July 1977.  Although the veteran had filed an increased 
rating claim in August 1988, and it remained pending at the 
time of his death in November 1988, the claim could not have 
resulted in a total rating for the 10 years prior to his 
death.  That is because the effective date of the award of an 
increased rating can be no earlier than one year prior to the 
receipt of the claim.  See 38 C.F.R. § 3.400(o)(2).  

It follows that the veteran was also not rated as totally 
disabled continuously since his release from active duty and 
for at least five years immediately preceding his death.  
Also, there is no evidence suggesting that the veteran was a 
prisoner of war at any time.  As such, there is no 
possibility that the veteran could have met the requirements 
of a total disability rating of the required duration at the 
time of his death.  In addition, the Board observes there has 
been no specific pleading by the appellant of clear and 
unmistakable error in any prior decision.  Cole v. West, 13 
Vet. App. 268 (1999) (specifying pleading requirements in 
claim of clear and unmistakable error in a prior decision for 
purposes of DIC claim under 38 U.S.C.A. § 1318).  

Neither the appellant nor her representative has identified 
any other permissible basis for granting this claim.  A 
hypothetical theory of entitlement is not applicable because 
the appellant's claim was filed after January 21, 2000.  The 
facts of this case are not in dispute and the law is 
dispositive.  Accordingly, the claim of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 will be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to DIC benefits based on service connection for 
the cause of the veteran's death is denied.  

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


